The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Invention I (Claims 1-20) for prosecution, dated May 27, 2022, is acknowledged.  Claims 21-24 have been withdrawn from further consideration.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 11,038,148 to Kyoung et al (hereinafter Kyoung).
In re claim 1, Kyoung discloses a light emitting device 100 comprising:
- a metal reflective layer 110, 120 comprising a phase modulation surface 120a-b, on which oblong phase modulation elements (i.e., nano-structures of mirror 125, Figs.1-2 & col. 5, lns.42-63) are formed;
- a first electrode 140 provided on the metal reflective layer 110, 120 [col. 4, lns.22 & 57];
- an organic emission layer 151-155 provided on first electrode 140, the organic emission layer emitting light [col. 4, lns.27-56]; and
- a second electrode 170 provided on organic emission layer 151-155, wherein the oblong phase modulation elements 125 are arranged to form a geometric phase lens [Figs.1, 8-9 and col. 4, ln.23]. 
In re claim 10, Kyoung discloses the organic emission layer 150 emits white light [Fig. 4 & col. 4].
In re claim 11, Kyoung discloses a display apparatus comprising:
- a plurality of pixels comprising a first pixel emitting light of a first color and a second pixel emitting light of a second color [col. 4, lns.10-26];
- a metal reflective layer 110, 120 comprising a phase modulation surface 120a-b on which oblong phase modulation elements (i.e., nano-structures of mirror 125, Figs.1-2 & col. 5, lns.42-63) are formed;
- a first electrode 140 provided on the metal reflective layer 110, 120 [col. 4, lns.25 & 57];
- an organic emission layer 151-155 provided on first electrode 140, the organic emission layer emitting white light [col. 4, lns.27-56]; and
- a second electrode 170 provided on organic emission layer 151-155, wherein the oblong phase modulation elements 125 are arranged to form a geometric phase lens [Figs.1, 8-9 and col. 4, ln.25].
In re claims 2 & 12, Kyoung discloses a light having a predetermined polarization reflected, focused, and output by the arrangement of oblong phase modulation elements 125 [Figs 2, 4 & col. 4, lns.27-56].
In re claims 3 & 13, since Kyoung discloses “light resonated in a cavity formed by metal reflective layer 110, 120 and a second electrode 170 may be emitted through the reflective layer as output light having the other circularly polarized light,” Kyoung inherently teaches or suggests the light having one of a left circular polarization and a right circular polarization [Figs. 5-6].
In re claims 4 & 14, Kyoung discloses the phase modulation surface 120a-b of metal reflective layer 110, 120 comprising a plurality of protrusions 127 constituting oblong phase modulation elements 125 [Figs. 1-2]
In re claims 5 & 15, Kyoung discloses the phase modulation surface 120a-b of metal reflective layer 110, 120 comprising a plurality of recesses 120b [Fig. 2].
In re claims 6 & 16, Kyoung discloses:
. each of the plurality of protrusions 127 resonating the light of a first wavelength [Fig. 4, cols. 4-5], and
. the plurality of recesses absorbing the light of a second wavelength different from the first wavelength.
In re claims 7 & 17, Kyoung discloses the light of the first wavelength comprising red light or green light [Fig. 4 & cols. 4-5].
In re claims 8 & 18, Kyoung discloses the light of the second wavelength comprising blue light [col.4-5]
In re claims 9 & 19, Kyoung discloses each of plurality of protrusions 127 resonating blue light [col. 5].
In re claim 20, Kyoung discloses the plurality of pixels comprising blue pixels 100B, green pixels 100G, and red pixels 100R [Fig. 1 and col. 4, lns.10-26], wherein:
. a first area corresponding to the Red pixels of the metal reflective layer 110, 120 comprises a first portion of the plurality of protrusions 127 [Figs. 1, 4 & 8-9],
. a second area corresponding to the Green pixels of the metal reflective layer comprises a second portion of the plurality of protrusions, and
. a third area of the metal reflective layer corresponding to the Blue pixels of the metal reflective layer comprises the plurality of recesses.

    PNG
    media_image1.png
    296
    155
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    441
    228
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    292
    175
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    287
    146
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    317
    291
    media_image5.png
    Greyscale
	
Application Fig1 VS. Kyoung(11,038,148)Fig1, Joo(10,615,372)Fig8, Kim(Pat. 8,692,237)Fig.2

4.	Claims 1-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,615,372 to Jo et al (hereinafter Jo).
In re claim 1, Jo discloses a light emitting device 100 comprising:
- a metal reflective layer 10 comprising a phase modulation surface 11 on which oblong phase modulation elements (i.e., nano-structures of layer 10, Figs.1, 2A-C & col. 4, ln.41) are formed;
- a first electrode 12 provided on the metal reflective layer 10 [col. 4, lns.42];
- an organic emission layer 13-17 provided on the first electrode 12, the organic emission layer emitting light [col. 4, lns.50-65]; and
- a second electrode 18 provided on organic emission layer 13-17, wherein the oblong phase modulation elements 10 are arranged to form a geometric phase lens [Figs. 1&7-10 and col. 4, ln.45].
In re claim 10, Jo discloses the organic emission layer 13-17 emits white light [Fig. 10 & col. 4].
In re claim 11, Jo discloses a display apparatus comprising:
- a plurality of pixels comprising a first pixel emitting light of a first color and a second pixel emitting light of a second color [col. 1];
- a metal reflective layer 10 comprising a phase modulation surface 11 on which oblong phase modulation elements (i.e., nano-structures of layer 10, Figs.1, 2A-C & col. 4, ln.41) are formed;
- a first electrode 12 provided on the metal reflective layer 10 [col. 4, lns.42];
- an organic emission layer 13-17 provided on the first electrode 12, the organic emission layer emitting white light [col. 4, lns.50-65]; and
- a second electrode 18 provided on organic emission layer 13-17, wherein the oblong phase modulation elements 10 are arranged to form a geometric phase lens [Figs. 1&7-10 and col. 4, ln.45].
In re claims 2 & 12, Jo discloses a light having a predetermined polarization reflected, focused, and output by the arrangement of oblong phase modulation elements 10 [Fig. 2A & col. 10-11].
In re claims 3 & 13, since Jo discloses “light resonated in a cavity formed by metal reflective layer 10 and the second electrode 18 may be emitted through the layer 10 as output light having the other circularly polarized light,” Jo inherently teaches or suggests the light having one of a left circular polarization and a right circular polarization [Figs. 1& 7-10].
In re claims 4 & 14 Jo discloses the phase modulation surface 11 of metal reflective layer 10 comprising a plurality of protrusions (i.e., columns 11a, Fig. 1) constituting the oblong phase modulation elements.
In re claims 5 & 14 Jo discloses the phase modulation surface 11 of metal reflective layer 10 comprising a plurality of recesses (i.e., openings among patterns/columns 11a, in Figs. 1, 2A).
In re claims 6 & 16, Jo discloses:
. each of the plurality of protrusions 11a resonating the light of a first wavelength [Fig 4 cols 10-11], and
. the plurality of recesses absorbing the light of a second wavelength different from the first wavelength.
In re claims 7 & 17, Jo discloses the light of the first wavelength comprising red light or green light [Fig. 6 & col. 10].
In re claims 8 & 18, Jo discloses the light of the second wavelength comprising blue light [col.10, ln.64]
In re claims 9 & 19, Jo discloses each of plurality of protrusions 11a resonating blue light [col. 8, ln.66] 
In re claim 20, Jo discloses the plurality of pixels comprising blue pixels 100B, green pixels 100G, and red pixels 100R [Fig. 10 and col. 10], wherein:
. a first area corresponding to the Red pixels of the metal reflective layer 10 comprises a first portion of the plurality of protrusions 11 [Figs. 5-6 & col. 10-11],
. a second area corresponding to the Green pixels of the metal reflective layer 10 comprises a second portion of the plurality of protrusions 11 [col. 12], and
. a third area of the metal reflective layer corresponding to the Blue pixels of the metal reflective layer 10 comprises the plurality of recesses (i.e., gaps among patterns/columns 11a, in Figs. 1, 2A).
5.	Claims 1-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,692,237 to Kim et al (hereinafter Kim).
In re claim 1, Kim discloses a light emitting device 100 comprising:
- a metal reflective layer 204 comprising a phase modulation surface (i.e., surface of columns/openings, in Fig. 6) on which oblong phase modulation elements (i.e., patterns 204a, Fig. 2 & col. 5) are formed;
- a first electrode 208 provided on the metal reflective layer 204 [Fig. 2 & col. 6, lns.11-42];
- an organic emission layer 210 provided on the first electrode 208, the organic emission layer emitting light [Fig. 2 & col. 6, ln.11]; and
- a second electrode 212 provided on organic emission layer 210, wherein the oblong phase modulation elements 204a are arranged to form a geometric phase lens [Figs. 2,7-23 & col. 6, ln.12].
In re claim 10, Kim discloses the organic emission layer 210 emits white light [Fig. 2 & col. 6, ln.11].
In re claim 11, Kim discloses a display apparatus comprising:
- a plurality of pixels comprising a first pixel emitting light of a first color and a second pixel emitting light of a second color [col. 1];
- a metal reflective layer 204 comprising a phase modulation surface (i.e., surface of columns/openings, in Fig. 6) on which oblong phase modulation elements (i.e., patterns 204a, Fig. 2 & col. 5) are formed;
- a first electrode 208 provided on the metal reflective layer 204 [Fig. 2 & col. 6, lns.11-42];
- an organic emission layer 210 provided on the first electrode 208, the organic emission layer emitting white light [Fig. 2,7-23 & col. 6, ln.11]; and
- a second electrode 212 provided on organic emission layer 210, wherein the oblong phase modulation elements 204a are arranged to form a geometric phase lens [Fig. 2 & col. 6, ln.12].
In re claims 2 & 12, Kim discloses a light having a predetermined polarization reflected, focused, and output by the arrangement of oblong phase modulation elements 204a [Figs. 2, 6].
In re claims 3 & 13, since Kim discloses “light resonated in a cavity formed by a metal reflective layer and a second electrode 212 may be emitted through the reflective layer as output light having the other circularly polarized light,” Kim inherently teaches or suggests the light having one of a left circular polarization and a right circular polarization [Figs. 2,7-23].
In re claims 4 & 14, Kim discloses the phase modulation surface (i.e., surface of columns/openings, in Fig. 6) of the metal reflective layer 204 comprising a plurality of protrusions (i.e., patterns/columns 204a, in Figs. 2 & 7-23) constituting oblong phase modulation elements 204a [col. 5].
In re claims 5 & 15, Kim discloses the phase modulation surface of the metal reflective layer 204 comprising a plurality of recesses (i.e., openings among patterns/columns 204a, in Figs. 2 & 6-23)
In re claims 6 & 16, Kim discloses:
. each of the plurality of protrusions resonating the light of a first wavelength [Figs. 2, cols. 7-8], and
. the plurality of recesses absorbing the light of a second wavelength different from the first wavelength.
In re claims 7 & 17, Kim discloses the light of the first wavelength comprising red light or green light [Figs. 1, 27-29 & col. 4, ln.45].
In re claims 8 & 18, Kim discloses the light of the second wavelength comprises blue light [col. 4].
In re claims 9 & 19, Kim discloses each of plurality of protrusions resonates blue light [col. 4, ln.45].
In re claim 20, Kim discloses:
. a first area corresponding to the Red pixels of the metal reflective layer 204 comprises a first portion of the plurality of protrusions 204a [Figs. 2, 7-23],
. a second area corresponding to the Green pixels of the metal reflective layer comprises a second portion of the plurality of protrusions, and
. a third area of the metal reflective layer corresponding to the Blue pixels of the metal reflective layer comprises the plurality of recesses.
6.	Claims 1-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,614,698 to Desieres et al (hereinafter Desieres).
In re claim 1, Desieres discloses a light emitting device 100 comprising:
- a metal reflective layer comprising a phase modulation surface (i.e., surface of recess 110) on which oblong phase modulation elements (i.e., anode 104a-b, Figs.1A-B & col. 6) are formed;
- a first electrode 104 [Figs. 2A-B & col. 7, ln. 7] provided on the metal reflective layer;
- an organic emission layer 102 provided on the first electrode 104, the organic emission layer emitting light [Figs.1A-B, 4 and col. 6, lns.29-42]; and
- a second electrode 106 provided on organic emission layer 102, wherein the oblong phase modulation elements 104a-b are arranged to form a geometric phase lens [Figs.1A-B and col. 4, ln.23].
In re claim 10, Desieres discloses the organic emission layer 102 emits white light [Fig. 1 & cols. 7-8].
In re claim 11, Desieres discloses a display apparatus comprising:
- a plurality of pixels comprising a first pixel emitting light of a first color and a second pixel emitting light of a second color [Fig. 3 & cols. 4, 8];
- a metal reflective layer comprising a phase modulation surface (i.e., surface of recess 110) on which oblong phase modulation elements (i.e., anode 104a-b, Figs.1A-B & col. 6) are formed;
- a first electrode 104 [Figs. 2A-B & col. 7, ln. 7] provided on the metal reflective layer;
- an organic emission layer 102 provided on the first electrode 104, the organic emission layer emitting white light [Figs.1A-B, 4 and col. 6, lns.29-42]; and
- a second electrode 106 provided on organic emission layer 102, wherein the oblong phase modulation elements 104a-b are arranged to form a geometric phase lens [Figs.1A-B and col. 4, ln.23].
In re claims 2 & 12, Desieres discloses a light having a predetermined polarization reflected, focused, and output by the arrangement of oblong phase modulation elements 104a-b [cols. 4, 8].
In re claims 3 & 13, since Desieres discloses “light resonated in a cavity formed by a metal reflective layer and a second electrode 106 may be emitted through the reflective layer as output light having the other circularly polarized light,” Desieres inherently teaches or suggests the light having one of a left circular polarization and a right circular polarization [Figs. 1A-B].
In re claims 4 & 14, Desieres discloses the phase modulation surface 110 of metal reflective layer comprising a plurality of protrusions constituting oblong phase modulation elements 104a-b [col. 4].
In re claims 5 & 15, Desieres discloses the phase modulation surface of metal reflective layer comprising a plurality of recesses 110 [Figs. 1A-B].
In re claims 6 & 16, Desieres discloses:
. each of the plurality of protrusions resonating the light of a first wavelength [Figs 1A-B, cols. 7-8], and
. the plurality of recesses absorbing the light of a second wavelength different from the first wavelength.
In re claims 7 & 17, Desieres discloses the light of the first wavelength comprising red light or green light [Figs. 1A-B & col. 8].
In re claims 8 & 18, Desieres discloses the light of the second wavelength comprises blue light [col. 8].
In re claims 9 & 19 Desieres discloses each of plurality of protrusions resonates blue light [Fig 3, col. 8]
Claim Rejections - 35 U.S.C. §103
7.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claim 20 is rejected under 35 U.S.C. §103(a) as being unpatentable over Desieres et al (U.S. Patent 8,614,698) in view of Kyoung et al (U.S. Patent 11,038,148), or Jo et al (U.S. Patent 10,615,372). 
	Since Desieres discloses plurality of pixels comprising blue, green and red pixels [Fig3, col. 8], Desieres inherently teaches or suggests first, second and third areas respectively corresponding to the red, green and blue pixels of  a metal reflective layer.  Nevertheless, such pixels of reflective layer is known in the LED art as evidenced by Kyoung disclosing:
. a first area corresponding to the Red pixels of the metal reflective layer 110, 120 comprises a first portion of the plurality of protrusions 127 [Figs. 1, 4 & 8-9 in Kyoung],
. a second area corresponding to the Green pixels of the metal reflective layer comprises a second portion of the plurality of protrusions, and
. a third area of the metal reflective layer corresponding to the Blue pixels of the metal reflective layer comprises the plurality of recesses.
	Alternately, Jo also discloses the plurality of pixels comprising blue pixels 100B, green pixels 100G, and red pixels 100R [Fig. 10 and col. 10], wherein:
. a first area corresponding to the Red pixels of the metal reflective layer 10 comprises a first portion of the plurality of protrusions 11 [Figs. 5-6 & col. 10-11],
. a second area corresponding to the Green pixels of the metal reflective layer 10 comprises a second portion of the plurality of protrusions 11 [col. 12], and
. a third area of the metal reflective layer corresponding to the Blue pixels of the metal reflective layer 10 comprises the plurality of recesses (i.e., gaps among patterns/columns 11a, in Figs. 1, 2A).
Contact Information
9.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 22, 2022											    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815